Citation Nr: 0932155	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In that decision, the RO denied the Veteran's 
request to reopen his previously denied claim for service 
connection for a low back disability as the Veteran had not 
submitted new and material evidence. 

The Veteran testified before the undersigned at a November 
2004 Video Hearing, and a transcript of that hearing has been 
associated with his claims folder.

In March 2005, the Board found that new and material evidence 
had been received to reopen the previously denied claim for 
service connection for a low back disability. The Board also 
remanded the matter for further development at that time.

In April 2008, the Board again remanded this matter for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

 "[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

In October 2005, the Veteran was afforded a VA examination 
for a low back disability.  The examiner provided a medical 
opinion with regard to the Veteran's low back disability that 
does not reflect consideration of his reports of his history.  
Subsequent to that examination, the United States Court of 
Appeals for Veterans Claims (Court) held that a medical 
opinion was inadequate if it relied on the absence of service 
medical records and did not take into account the Veteran's 
reports of symptoms and history (even if recorded in the 
course of the examination).  Dalton v. Peake, 21 Vet. App. 23 
(2007).  Subsequent to the Board's remand, the Court issued 
its decision in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); holding that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  

The examiner reported that only VA and military records were 
reviewed.  The claims folder also contains private treatment 
records, and it is not clear if these records were 
considered. 

The October 2005 VA examination is also inadequate because of 
the apparent lack of consideration of evidence of continuity 
of low back symptoms beginning in service.  Service treatment 
records indicate that the Veteran was treated for back pain 
in December 1965 and August 1966.  He was also treated for 
back pain in November 1966 after he injured his back while 
lifting.  The Veteran's post-service VA treatment records and 
private medical records dating back to 1972 indicate that he 
had reported and been treated for chronic back problems.  
Also, on several occasions including, but not limited to the 
November 2004 hearing, the Veteran reported a continuity of 
low back symptoms beginning in service.  

The Veteran's medical records indicate, however, that in 
addition to his claimed in-service back injury due to a fall, 
he also sustained post-service back injuries.  In January 
1969 the Veteran was involved in a motor vehicle accident and 
a March 1981 VA treatment record indicates that the Veteran 
reported injuring his back at that time.  Also, the Veteran 
injured his back after a fall in April 1978 while working in 
construction.

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2008); see 38 C.F.R. § 
19.9 (2008).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the 
October 2005 VA examination to review the 
claims folder and provide an opinion as 
to the etiology of the Veteran's current 
low back disability.  The examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the current low back 
disability is related to the Veteran's 
service.  

The examiner must provide a rationale for 
this opinion that reflects consideration 
of the Veteran's reports of symptoms 
beginning in service.

In formulating the above-requested 
opinion, the examiner is requested to 
comment on the significance, if any, of 
the post-service back injuries and 
acknowledge the treatment for back 
complaints during service. 

The examiner is advised that the Veteran is 
competent to report in-service back injuries and 
his symptoms; and such reports must be considered 
in formulating any opinions.

If the examiner who provided the October 
2005 examination is unavailable, the 
Veteran should be afforded a new VA 
examination to obtain the necessary 
opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

